Citation Nr: 0031507	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  97-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served in the California Air National Guard and 
the Air Force Reserve from April 1975 to October 1994.  
During that time, she had active service from April to 
September 1975, and from August 29 to October 5, 1990.  She 
also had subsequent periods of active duty for training 
during the period from October 1990 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied service connection for multiple sclerosis.  In June 
1997, the veteran testified before a Hearing Officer at the 
RO, and in March 1998, she testified at a Travel Board 
hearing there.  In June 1998, the Board remanded the matter 
for additional development of the evidence.  


FINDINGS OF FACT

The veteran's multiple sclerosis likely had its inception 
during her active duty for training in March 1991.  


CONCLUSION OF LAW

Affording her the benefit of the doubt, her multiple 
sclerosis was incurred in active service.  38 U.S.C.A. §§ 
101(24), 1110, 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. §§ 3.303 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The record reveals that the veteran served in the California 
Air National Guard and Air Force Reserve from April 1975 to 
October 1994.  During that time, she had active duty for 
training from April to September 1975, and active service 
from August 29 to October 5, 1990.  She was stationed in 
Germany during her second period of active service in support 
of Operation Desert Shield/Storm.  

The veteran's service personnel records also show that she 
was on "paid inactive duty" status (i.e., inactive duty 
training) from October 20-21, 1990; November 3-4, 1990; 
December 1-2, 1990; January 5-6, 1991; February 2-3, 1991; 
March 2-3, 1991; April 6-7, 1991; May 4-5, 1991; May 19, 
1991; and June 1-2, 1991.  She was on "annual tour" or 
"special tour" status (considered active duty for training) 
from January 2-4, and 7-10, 1991; February 4-8, 11-23, 1991; 
February 25 to March 1, 1991; and March 4-8, 11-15, 18-22, 
1991. 

The veteran's service medical records show that at her 
service entrance medical examination in April 1975, she 
indicated that she was in good health; no neurological 
abnormality was detected on clinical evaluation.  Periodic 
medical examination conducted in November 1975, February 
1977, December 1978, January 1980, February 1981, December 
1983, and May 1988, revealed no pertinent complaint or 
abnormality.  

In January 1992, the veteran underwent magnetic resonance 
imaging (MRI) of the brain in connection with her complaints 
of muscle weakness, incoordination, and loss of balance.  The 
MRI revealed nonspecific changes in the white matter of the 
cerebral hemispheres, which were felt to be probably related 
to multiple sclerosis.  

In February 1992, the veteran underwent a private 
neurological evaluation at a clinic recommended by the 
Multiple Sclerosis Society.  On examination, she reported 
that in March 1991, she began to experience "neurological 
symptoms" while participating in a three mile march with her 
reserve unit and found that she was unable to complete it due 
to severe fatigue.  She reported that from April to October 
1991, she was seen by several physicians at her HMO who were 
unable to identify any pathology.  She indicated that she 
then became upset about her physicians' failure to treat her 
problem and consulted a neurologist who performed an MRI of 
the brain in January 1992, which revealed findings consistent 
with multiple sclerosis.  She reported that she then called 
the Multiple Sclerosis Society who referred her for the 
current neurological examination.  After examination of the 
veteran and a review of her medical history, the diagnosis 
was probable multiple sclerosis with paroxysmal neurological 
events, rule out lyme disease, lupus, other.  

Subsequent service medical records show that the veteran 
advised her military supervisors that she had been diagnosed 
with multiple sclerosis.  In October 1992, a Medical 
Evaluation Board determined that she was unfit for further 
service due to multiple sclerosis and she was medically 
discharged from the Air National Guard, effective in December 
1992.  Her discharge date for reserve retirement purposes was 
thereafter changed by the Air Force Board of Correction of 
Military Records to become effective in October 1994.  

Subsequent VA and private treatment records show that the 
veteran continued to receive treatment for multiple 
sclerosis.  She was awarded disability benefits from the 
Social Security Administration (SSA) effective in April 1994.

In May 1995, the veteran filed a claim of service connection 
for multiple sclerosis.  On her application, she indicated 
that "I served with [the Air National Guard] in Persian Gulf 
and upon returning to my unit I was diagnosed with [multiple 
sclerosis]."  (It is noted that the veteran subsequently 
clarified that she did not actually serve in the Persian Gulf 
theater of operations, but rather served in Germany in 
support of Desert Storm).  Attached to her application was a 
National Guard Bureau (NGB) Form 22, Report of Separation and 
Record of Service in the Air National Guard of California and 
as a Reserve of the Air Force, as well as a DD Form 214.  
These records show that she had active service in support of 
Desert Shield/Storm from August 29 to October 5, 1990, a 
period of one month and seven days.  

In connection with her claim, the veteran was afforded a VA 
medical examination in August 1995 at which she reported that 
she had first been diagnosed with multiple sclerosis in 
January 1992.  The diagnoses were multiple sclerosis and 
personality changes associated with multiple sclerosis.

In June 1997 and March 1998, the veteran testified at 
hearings at the RO that she first noticed neurological 
symptoms in the spring of 1991, when she was participating in 
a three mile march with the National Guard and felt unable to 
complete the march.  She stated that she thereafter sought 
treatment from several physicians who were unable to explain 
her condition until January 1992, when her multiple sclerosis 
was first diagnosed.  She emphasized that, prior to her 
period of active service in Germany from August to October 
1990, she was an extremely athletic person, frequently 
playing tennis, running, climbing mountains, and fencing.  
She theorized that she developed multiple sclerosis from 
environmental factors such as vaccinations or exposure to 
"white dust" on equipment being shipped back to Germany 
from the Persian Gulf.  She also testified that she had a 
great deal of stress while serving in Germany in support of 
Operation Desert Shield/Storm, and speculated that her 
multiple sclerosis may have developed secondary to that 
stress.  She emphasized that she held a top-secret security 
clearance for many years, which she felt was evidence of her 
credibility.  She also indicated that after her return from 
Germany in October 1990, she "went off Air Force active 
duty" and immediately began "state Active duty" from 
October 1991 to April 1992, working to coordinate 
"redeployment efforts."

In October 1999, the veteran was afforded VA medical 
examination at which she reported that, in early 1992, she 
developed problems with balance, left arm weakness, and left 
leg numbness associated with dragging the left foot.  She 
stated that she was evaluated by a private neurologist in 
January 1992; at that time, an MRI of the brain showed 
multiple lesions consistent with multiple sclerosis.  A 
lumbar puncture in January 1992 also revealed findings 
consistent with multiple sclerosis.  After examining the 
veteran and reviewing her medical history, the examiner 
diagnosed multiple sclerosis, in almost total remission.  The 
examiner explained that the etiology of multiple sclerosis 
had not been established in the available medical literature.  
He indicated that it was most likely in the area of auto-
immune or viral-related disorders and that there was no 
definitive evidence that environmental factors contribute in 
any consistent manner to the cause of multiple sclerosis.  He 
stated that it is "not at all likely that her complaints 
started during [active] military service" from August to 
October 1990.  Rather, he concluded that the approximate date 
of onset, based on the veteran's history and medical records, 
was March 1991.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, on active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in active 
service.  38 C.F.R. § 3.303(d) (2000).

Additionally, where a veteran had active service continuously 
for 90 days or more during a period of war or during 
peacetime service after December 31, l946, and multiple 
sclerosis becomes manifest to a degree of 10 percent or more 
within 7 years from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000). 

As the law applies in this case, the term "active military, 
naval, or air service" means active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (emphasis added); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In other words, service connection is not warranted for 
diseases unless the individual was on active duty for 
training at the time of the disablement or death due to the 
injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).  
"Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process.

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).

III.  Analysis

The veteran and her representative have advanced several 
theories of entitlement with respect to the claim of service 
connection for multiple sclerosis.  Initially, they argue 
that service connection for multiple sclerosis on a direct 
basis is warranted as the disease had its inception during 
her period of active service from August to October 1990, due 
to her exposure to various environmental factors, including 
vaccinations against Anthrax and botulism, and/or "dust/dirt 
from handling 'Persian Gulf' transshipped equipment."  The 
veteran has also speculated that her multiple sclerosis may 
have developed due to the stress she experienced while 
serving in Germany from August to October 1990 in support of 
Operation Desert Shield/Storm.  They also theorize that 
service connection could be warranted if the veteran's 
multiple sclerosis preexisted her active service from August 
to October 1990, but was aggravated therein, due to the 
environmental factors set forth above.

In the alternative, the veteran and her representative argue 
that multiple sclerosis is warranted on a presumptive basis.  
In this respect, they note that multiple sclerosis was first 
medically diagnosed in January 1992, within seven years of 
her separation from active service in October 1990.  Although 
her representative acknowledges that the veteran had less 
than 90 days of continuous active service from August to 
October 1990, it is argued that the presumptive previsions 
requiring 90 days of continuous active service are "not 
equitable" to military reserve personnel. 

After carefully considering these assertions, as well as the 
other evidence of record, the Board finds that service 
connection for multiple sclerosis is not warranted on any of 
these bases.  Regarding the argument that the veteran's 
multiple sclerosis is causally related to exposure from 
August to October 1990 to environmental factors such as 
stress, vaccinations, or dust from the Persian Gulf, the 
Board finds that the medical evidence of record does not 
support this theory.  On VA medical examination in October 
1999, the examiner stated conclusively that there was no 
definitive evidence that environmental factors contributed in 
any consistent manner to the cause of multiple sclerosis.  
Thus, he concluded that it is "not at all likely that her 
complaints started during [active] military service" from 
August to October 1990.  Rather, he concluded that the 
approximate date of onset based on the veteran's history and 
medical records was March 1991.  There is no other probative 
evidence of record which supports the theory of the veteran 
and her representative that her multiple sclerosis is 
causally related to her period of active service from August 
to October 1990.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against an award of 
service connection for multiple sclerosis on this basis.

Likewise, the Board finds that service connection on a 
presumptive basis is not warranted.  As set forth above, the 
veteran had active service for a period of only one month and 
seven days from August to October 1990.  Although she 
thereafter had subsequent periods of active duty for 
training, her service personnel records clearly show that she 
did not have at least 90 days of continuous active service.  
Thus, even though her multiple sclerosis was diagnosed in 
January 1992, well within the 7-year presumptive period, she 
is not entitled to service connection for multiple sclerosis 
on a presumptive basis as she does not meet the criterion for 
90 days of continuous active service.  38 C.F.R. § 3.307(a).

In that regard, the Board has considered the arguments of her 
representative to the effect that the presumptive provisions 
set forth above are "not equitable" to military reserve 
personnel.  However, such arguments do not provide a basis on 
which to grant the veteran's claim.  The Board is bound by 
statutes enacted by Congress, VA regulations promulgated 
thereunder, and precedential decisions of the appellate 
courts; the Board has no authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; McCay v. 
Brown, 9 Vet. App. 183, 189 (1996); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994). 

Although the theories of entitlement advanced by the veteran 
and her representative do not provide a basis on which to 
grant her claim, the Board has considered an alternative 
basis on which service connection for multiple sclerosis may 
be granted.  As set forth above, the law provides that 
service connection is warranted for disability resulting from 
disease or injury incurred in active service.  38 U.S.C.A. § 
1110.  "Active service" includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins, 
1 Vet. App. at 477-78.  Thus, if the record shows that the 
veteran was on active duty for training at the time of her 
disablement due to multiple sclerosis, service connection for 
that disability is warranted.  Brooks, 5 Vet. App. at 485.  

In this case, the record shows that the veteran first 
experienced neurological symptoms in March 1991, while 
participating in training exercises with her National Guard 
unit.  Based on these symptoms, the VA examiner concluded in 
October 1999 that her multiple sclerosis had its inception in 
approximately March 1991.  Service personnel records 
corresponding to this period show that she was on inactive 
duty training from March 2-3, 1991.  However, for the 
overwhelming majority of this period, she was on active duty 
for training; specifically, from February 25 to March 1, 
1991; and from March 4-8, 11-15, 18-22, 1991. 

Under recently passed legislation, in claims for VA benefits, 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (when a 
veteran seeks VA benefits, and the evidence is in relative 
equipoise, the law dictates that he or she shall prevail).  
In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds that her multiple 
sclerosis had its inception in March 1991, during her period 
of active duty for training.  Thus, service connection for 
multiple sclerosis is warranted.  38 U.S.C.A. §§ 101(24), 
1110, 5107; 38 C.F.R. §§ 3.303.


ORDER

Service connection for multiple sclerosis is granted.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


